Fourth Court of Appeals
                                   San Antonio, Texas
                                          March 5, 2019

                                      No. 04-19-00103-CV

                        IN THE INTEREST OF A-N.L.C., A CHILD,

                  From the 285th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2017-PA-01805
                         Honorable Antonia Arteaga, Judge Presiding

                                         ORDER
        The reporter’s record was due March 4, 2019, but was not filed. On the due date, court
reporter Mary M. Wilson filed a notification of late record asking for a thirty-day extension of
time. In her notice, Ms. Wilson states her “other duties or activities preclude working on the
record[.]” She anticipates the length of the record to be approximately 300 pages.

        We begin by reminding the reporter that by statute, this appeal is accelerated and is to
take precedence over other matters. See TEX. FAM. CODE ANN. § 109.002(a-1). Strict
deadlines exist with regard to disposal of appeals dealing with termination of parental rights —
specifically, the appellate court must dispose of the appeal within 180 days of the date the notice
of appeal is filed in the trial court. With regard to the appellate record, pursuant to Rule 35.3(c)
of the appellate rules, this court may not grant an extension of more than ten days in an
accelerated appeal. TEX. R. APP. P. 35.3(c). Moreover, and most importantly, extensions
granted by this court “must not exceed 30 days cumulatively, absent extraordinary
circumstances.” Id. R. 28.4(b)(2).

        We therefore GRANT IN PART AND DENY IN PART the reporter’s requested
extension of time to file the record. We ORDER court reporter Mary M. Wilson to file the
reporter’s record in this court on or before March 15, 2019. With regard to termination
appeals, in addition to the responsibility imposed on the trial court under Rule 35.3(c) — trial
court is jointly responsible for ensuring the appellate record is timely filed — the trial court
must direct the official or deputy reporter to immediately commence the preparation of the
reporter’s record. Id. 28.4(b)(1). The trial court must arrange for a substitute reporter if
necessary to ensure the reporter’s record is timely filed. Id.

        We further order the clerk of this court to serve a copy of this order on all counsel, the
court reporter, and the trial court.

                                                     _________________________________
                                                     Beth Watkins, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of March, 2019.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court